GPS FUNDS I GuideMark® Large Cap Core Fund (Ticker: GILGX) GuideMark® Emerging Markets Fund (Ticker: GILVX) GuideMark® World Ex-US Fund (Ticker: GIWEX) Supplement dated February 10, 2016 to the Prospectus for Institutional Shares dated July 31, 2015, as revised October 9, 2015 and as further revised January 19, 2016 The index returns for the Russell 1000® Index,MSCI Emerging Markets Index, and the MSCI World ex-US Index have been amended. Accordingly, the Average Annual Return Table is amended and restated in its entirety as shown below for the following Funds: 1) Summary Section – GuideMark® Large Cap Core Fund – Institutional Shares Average Annual Total Returns for Periods Ended December 31, 2015 One Year Since Inception (April 29, 2011) Large Cap Core Fund Return Before Taxes 1.09% 8.95% Return After Taxes on Distributions 0.29% 8.68% Return After Taxes on Distributions and Sale of Fund Shares 1.29% 7.06% Russell 1000® Index (reflects no deduction for fees, expenses or taxes)(1) 0.92% 11.20% Russell 1000® Growth Index (reflects no deduction for fees, expenses or taxes) 5.67% 12.32% (1)Effective October 9, 2015, consistent with changes in the Fund’s principal investment strategies, the Russell 1000® Index replaced the Russell 1000® Growth Index as the Fund’s primary benchmark. 2) Summary Section – GuideMark® Emerging Markets Fund – Institutional Shares Average Annual Total Returns for Periods Ended December 31, 2015 One Year Since Inception (April 29, 2011) Emerging Markets Fund Return Before Taxes -9.68% 7.56% Return After Taxes on Distributions -10.11% 7.11% Return After Taxes on Distributions and Sale of Fund Shares -5.12% 5.97% MSCI Emerging Markets Index (reflects no deduction for fees, expenses or taxes)(1) -14.60% -5.82% Russell 1000® Value Index (reflects no deduction for fees, expenses or taxes) -3.83% 9.99% (1)Effective October 9, 2015, consistent with changes in the Fund’s principal investment strategies, the MSCI Emerging Markets Index replaced theRussell 1000® Value Index as the Fund’s primary benchmark. 3) Summary Section – GuideMark® World Ex-US Fund – Institutional Shares Average Annual Total Returns for Periods Ended December 31, 2015 One Year Since Inception (April 29, 2011) World ex-US Fund Return Before Taxes -4.35% -0.55% Return After Taxes on Distributions -4.71% -0.77% Return After Taxes on Distributions and Sale of Fund Shares -1.66% -0.21% MSCI World ex-US Index (reflects no deduction for fees, expenses or taxes)(1) -2.60% 1.49% MSCI All Country World ex-US Index (reflects no deduction for fees, expenses or taxes) -5.25% -0.17% (1)Effective October 9, 2015, consistent with changes in the Fund’s principal investment strategies, the MSCI World ex-US Index replaced the MSCIAll Country World ex-US Index as the Fund’s primary benchmark. PLEASE BE SURE TO RETAIN THIS IMPORTANT INFORMATION FOR FUTURE REFERENCE. GPS FUNDS I GuideMark® Large Cap Core Fund (Ticker: GMLGX) GuideMark® Emerging Markets Fund (Ticker: GMLVX) GuideMark® World Ex-US Fund (Ticker: GMWEX) Supplement dated February 10, 2016 to the Prospectus for Service Shares dated July 31, 2015, as revised October 9, 2015 and as further revised January 19, 2016 The index returns for the Russell 1000® Index,MSCI Emerging Markets Index, and the MSCI World ex-US Index have been amended. Accordingly, the Average Annual Return Table is amended and restated in its entirety as shown below for the following Funds: 1) Summary Section – GuideMark® Large Cap Core Fund – Service Shares Average Annual Total Returns for Periods Ended December 31, 2015 One Year Five Years Ten Years Large Cap Core Fund Return Before Taxes 0.55% 9.79% 4.97% Return After Taxes on Distributions -0.16% 9.62% 4.76% Return After Taxes on Distributions and Sale of Fund Shares 0.90% 7.77% 3.98% Russell 1000® Index (reflects no deduction for fees, expenses or taxes)(1) 0.92% 12.44% 7.40% Russell 1000® Growth Index (reflects no deduction for fees, expenses or taxes) 5.67% 13.53% 8.53% (1) Effective October 9, 2015, consistent with changes in the Fund’s principal investment strategies, the Russell 1000® Index replaced the Russell 1000® Growth Index as the Fund’s primary benchmark. 2) Summary Section – GuideMark® Emerging Markets Fund – Service Shares Average Annual Total Returns for Periods Ended December 31, 2015 One Year Five Years Ten Years Emerging Markets Fund Return Before Taxes -10.10% 8.33% 2.97% Return After Taxes on Distributions -10.38% 8.07% 2.42% Return After Taxes on Distributions and Sale of Fund Shares -5.48% 6.60% 2.41% MSCI Emerging Markets Index (reflects no deduction for fees, expenses or taxes)(1) -14.60% -4.47% 3.95% Russell 1000® Value Index (reflects no deduction for fees, expenses or taxes) -3.83% 11.27% 6.16% (1) Effective October 9, 2015, consistent with changes in the Fund’s principal investment strategies, the MSCI Emerging Markets Index replaced the Russell 1000® Value Index as the Fund’s primary benchmark. 3) Summary Section – GuideMark® World Ex-US Fund – Service Shares Average Annual Total Returns for Periods Ended December 31, 2015 One Year Five Years Ten Years World ex-US Fund Return Before Taxes -5.04% 0.56% -0.71% Return After Taxes on Distributions -5.36% 0.43% -1.28% Return After Taxes on Distributions and Sale of Fund Shares -2.09% 0.63% 0.00% MSCI World ex-US Index (reflects no deduction for fees, expenses or taxes)(1) -2.60% 3.28% 3.41% MSCI All Country World ex-US Index (reflects no deduction for fees, expenses or taxes) -5.25% 1.51% 3.38% (1) Effective October 9, 2015, consistent with changes in the Fund’s principal investment strategies, the MSCI World ex-US Index replaced the MSCI All Country World ex-US Index as the Fund’s primary benchmark. PLEASE BE SURE TO RETAIN THIS IMPORTANT INFORMATION FOR FUTURE REFERENCE.
